Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12, 19, 22 and 23 (four claims) are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney William R. Reid on 08/03/2022.

The application has been amended as follows: 
Cancel claims 1-5, 8-11 and 14-16

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In the previous Office Action (mailed 12/20/2021) the pending claims were rejected under 35 U.S.C. 103 as being unpatentable over Ozkok et al. (“Pathophysiology of Cisplatin-Induced Acute Kidney Injury”, BioMed Research International, Volume 2014, Article ID 967826, 17 pages, 2014; previously cited), in view of Takeshi et al. (JP 2010105937 A; previously cited; Machine English translation of entire publication previously provided) and Maniya et al. (“Nephroprotection by Oleanolic and Ursolic Acid Against Cisplatin is Comparable to Amifostine”, World Journal of Pharmacy and Pharmaceutical Sciences, 2014, Volume 3(3), pages 1677-1686"; previously cited).  See the Office Action at pages 4-8.  
In response to the Office Action, Applicant amended claim 12, cancelled claims 20 and 21, added claims 22 and 23, presented arguments, and filed a Declaration under 37 CFR 1.132 by Mun Chual Rho.  The claim amendments, arguments and Declaration were effective in overcoming the 103 rejection.  In particular, see Applicant’s Remarks (arguments) at pages numbered 9 to 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629